Citation Nr: 1638170	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-07 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a hip disability.

4.  Entitlement to service connection for a left leg neurological disorder.

5.  Entitlement to service connection for left foot drop.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1973 to December 1992.  He was awarded the Navy Expeditionary Medal and Southwest Asia Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2013.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in August 2014 for further development.  However, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a July 2015 rating decision, the RO granted the Veteran's claims for a right shoulder disability and a respiratory disorder.  Therefore, these claims have been resolved and are no longer before the Board on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his back, hip, left lower extremity and foot disabilities are due in part to a bodysurfing accident the Veteran sustained while on active duty.  See November 2008 statement, September 2009 statement, June 2012 statement, and August 2013 hearing transcript.  

Preliminarily, the Board observes there may be outstanding service treatment records.  During the August 2013 Board hearing, the Veteran testified that after his bodysurfing accident he went to the hospital for almost two weeks, adding that every morning he was at the sick call building.  See Hearing Transcript, pg. 6.  A September 19, 1986 note indicates that it was recommended the Veteran be placed under observation in the hospital, though it is unclear whether the Veteran was hospitalized.  As clinical records are stored separately from service treatment records, a remand is appropriate to determine if there are any outstanding clinical records from the Veteran's treatment at Naval Hospital, Pensacola, and if so, to associate those records with the claims file.  See M21-1, III.iii.2.A.1.e.

The Board remanded the Veteran's claims in August 2014 to afford the Veteran VA examinations and obtain medical opinions.  The examiner was instructed to directly address the documented surfing accident and whether the Veteran's claimed disabilities are related to that accident.  On remand the Veteran was provided a VA examination in September 2014, and a VA QTC examination in March 2015.  For the reasons discussed below, additional medical clarification is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

With respect to the Veteran's thoracolumbar spine claims, the September 2014 VA examiner diagnosed the Veteran with thoracolumbar spondylosis (posterior fusion L4-S1) and lumbar radiculopathy.  The examiner opined that on review of the Veteran's service treatment records there was no evidence of chronic or ongoing treatment for a thoracolumbar spine disorder while on active duty.  Although the examiner noted the Veteran's reported history of a bodysurfing accident earlier in the examination report, the examiner provided no rationale for concluding that there was no relationship, stated that "there is no basis for his contention," and attributed the Veteran's back disability to his current occupation and the aging process.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The March 2015 VA QTC examination report noted diagnoses of thoracolumbar degenerative disc disease and status / post lumbosacral spine fusion.  The examiner opined that the Veteran's conditions were not related to service as no military treatment or service records supported his contention that his thoracic spine disability was incurred in service.  However, the examiner provided a positive opinion on secondary service connection.  Nevertheless, the opinion is of little probative value, as the examiner stated that the Veteran's disability "was proximately due to service-connected condition," without identifying the service-connected disability in question.  Moreover, the examiner's rationale did not support that conclusion; rather, it stated that degenerative disc disease in the thoracolumbar spine is chronic in nature and tends to progressively worsen over time.  

Although the record contains a positive opinion from Dr. T. W., dated in October 2013, that opinion contained no rationale and is also afforded little probative value.  Thus, additional medical clarification on the etiology of the Veteran's back disabilities is required.

Regarding the Veteran's hip disability, there are conflicting diagnoses and opinions.  The September 2014 VA examination report noted a diagnosis of left hip degenerative joint disease.  The examiner opined that it was less likely than not related to service, as there was no evidence in the Veteran's service treatment records relating to a chronic or ongoing left hip condition; the examiner added that the Veteran's hip condition was likely caused by the Veteran's current occupation and the aging process.  However, the March 2015 VA QTC examination reported noted diagnoses of bilateral hip bursitis and bilateral hip strain, and notably did not select degenerative joint disease as one of the Veteran's diagnoses.  The QTC examiner opined that the Veteran's hip condition was as likely as not related to service, noting that the Veteran reported his hip condition started gradually while in military service.  

The probative value of the March 2015 opinion is undercut by the examiner's inconsistent statement in another portion of the report in which he wrote that there was no evidence made available that suggested the Veteran's hip condition existed prior to service or manifested during service.  See VA QTC examination report, pg. 87.  The examiner also cited in support of that opinion an undated pain management report by A. E., MSPT, OCS which noted that the Veteran's flexibility was limited mostly in the hips and hamstrings.  The significance of this report as to the relationship between the Veteran's hip disability and service is unclear, as it appears that the record was dated sometime in March 2008, based on a contemporary record from Dr. W. M. who is referenced in the report.  See March 4, 2008 record from Southeast Pain Management Center.  Thus, additional medical clarification on the nature and etiology of the Veteran's claimed hip disability is required.

As for the Veteran's left lower extremity neurological disorder and foot drop, the September 2014 VA examiner opined that the Veteran's left L4-L5 radiculopathy was specifically related to his lumbar spine impairment, and that there was no evidence of radiculopathy while on active duty.  The examiner also noted that foot drop was not observed and therefore did not provide an opinion as to its cause.  However, the March 2015 QTC examiner noted that the Veteran's bilateral lower extremity radiculopathy was related to service based on the Veteran's report that his neurological disorder and foot drop began with the cervical spine injury at the beach.  

Despite considering the Veteran's lay statements regarding the onset of the Veteran's neurological disorder and foot drop, the March 2015 opinion is inconsistent with the Veteran's testimony that the symptoms began after he was discharged from service.  See Hearing Transcript, pp. 7-9; see also February 2010 neuropsychology consultation, in which the Veteran stated that he did not notice the weakness on his left side until many years after service.  Although the Veteran submitted a positive opinion from Dr. T. W., as noted above the opinion was not accompanied by any rationale and is thus of limited probative value.

Lastly, the August 2014 remand instructed the examiner to provide an opinion addressing whether any of the Veteran's claimed disabilities were caused or aggravated by any service-connected disability.  Review of the record does not show any particular assertions made by the Veteran in this regard.  However, the Board notes that a March 2008 record from the Southeast Pain Management Center's Dr. W. M. stated that the Veteran could trigger his leg pain by turning his neck to the right and extending his neck.  Moreover, the March 2015 VA QTC examination report noted that the Veteran's posture was bent forward and slouched down slightly while sitting, which was due to his cervical spine injury.  Additionally, the QTC examiner attributed the Veteran's left leg neurological disorder and foot drop to his cervical spine injury.  Thus, the examination directive pertaining to secondary service connection will be confined to whether the Veteran's claimed disabilities are caused or aggravated by his service-connected cervical spine myelopathy and traumatic brain injury (TBI).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the appropriate facility copies of outpatient and inpatient clinical treatment records pertaining to hospitalization of the Veteran in September 1986, to include from the Naval Hospital at Pensacola, Florida.  If the AOJ requires any additional information regarding the specific medical facility in which the hospitalization occurred, the Veteran should be contacted.  All efforts and requests to obtain such records must be documented in the claims file.

If, however, after making reasonable efforts to obtain named non-VA records, the AOJ is unable to secure the same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Thereafter, forward the Veteran's claims file to an orthopedic specialist other than the September 2014 or March 2015 clinicians.  The clinician is requested to review the claims file, to include this remand.  Unless the clinician finds that a new examination is required, the Veteran need not be examined again.

Based on review of the claims file, the clinician is asked to opine on the following:

a)  Identify any diagnosed thoracolumbar spine, hip, and lower extremity neurological disabilities present since December 2006, including left foot drop.

b)  For each diagnosed disability, state whether it is at least as likely as not (a probability of 50 percent or greater) that it was caused by or related to service, to include the Veteran's September 1986 bodysurfing accident.

c)  For each diagnosed disability, state whether it is at least as likely as not (a probability of 50 percent or greater) that it was caused by or due to his service-connected cervical spine myelopathy or TBI disabilities.

d)  For each diagnosed disability, state whether it is at least as likely as not (a probability of 50 percent or greater) that it was aggravated (i.e., chronically worsened) his service-connected cervical spine myelopathy or TBI disabilities.  

If the clinician determines that any of the Veteran's claimed disabilities is aggravated by his service-connected cervical spine myelopathy or TBI disabilities, to the extent feasible the clinician should report the baseline level of severity of the claimed disability prior to the onset of aggravation.  If some of the increase in severity of the claimed disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In providing the requested opinions, the clinician should reconcile his or her findings and conclusions with the conflicting opinions of record, including the October 2013 opinion from T. W., the September 2014 VA examination report, and the March 2015 VA QTC examination report.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2011).

4.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




